764 P.2d 627 (1988)
Robert J. DeBRY, Plaintiff,
v.
SALT LAKE COUNTY BOARD OF APPEALS, Defendant.
No. 870004-CA.
Court of Appeals of Utah.
November 8, 1988.
William F. Bannon (argued), Robert J. DeBry, Robert J. DeBry & Associates, Salt Lake City, for plaintiff.
David E. Yocom, Paul Maughan (argued), Salt Lake Co. Atty.'s Office, Salt Lake City, for defendant.
Before DAVIDSON, BENCH and JACKSON, JJ.

MEMORANDUM DECISION
JACKSON, Judge:
Robert J. DeBry ("DeBry") filed a petition in this court seeking direct appellate review of a final order of the Salt Lake County Board of Appeals ("Board"). We dismiss for lack of jurisdiction.
DeBry proceeds from the premise that a direct "appeal" to some court of this state from a final order of a local governmental agency is an inherent right. However, the jurisdiction of the Court of Appeals and the district court's appellate jurisdiction must be provided by statute. Utah Const. art. VIII, § 5. Because there is no constitutional or other statutory provision creating a right to judicial review  in either court  of final orders of local administratove agencies such as the Board,[1] DeBry contends our general jurisdictional statute must be interpreted as the statutory grant of a right of direct "appeal" to this court. We do not agree.
At the time DeBry's petition was filed, that statute provided: "The Court of Appeals has appellate jurisdiction ... over: (a) the final orders and decrees of state and local agencies or appeals from the district court review of them... ." Utah Code Ann. § 78-2a-3(2)(a) (1987).[2] This general *628 statute defines the outermost limits of our appellate jurisdiction, allowing us to review agency decisions only when the legislature expressly authorizes a right of review. See State ex rel. Dep't of Human Servs. v. Manfre, 102 N.M. 241, 693 P.2d 1273, 1275 (Ct.App. 1984). It is not a catchall provision authorizing us to review the orders of every administrative agency for which there is no statute specifically creating a right to judicial review. In the absence of such a specific statute, we have no jurisdiction.[3]
DeBry's petition is therefore dismissed.
DAVIDSON and BENCH, JJ., concur.
NOTES
[1]  Cf. Utah Const. art. VIII, § 5 ("Except for matters filed originally with the supreme court, there shall be in all cases an appeal of right from the court of original jurisdiction to a court with appellate jurisdiction over the cause.").
[2]  The statute was recently amended by 1988 Utah Laws, ch. 73, § 1 (effective April 25, 1988). It now reads, in pertinent part:

(2) The Court of Appeals has appellate jurisdiction .. . over:
(a) the final orders and decrees resulting from formal adjudicative proceedings of state agencies or appeals from the district court review of informal adjudicative proceedings of the agencies ...;
(b) appeals from the district court review of adjudicative proceedings of agencies of political subdivisions of the state or other local agencies[.]
Utah Code Ann. § 78-2a-3(2) (1988).
[3]  Our determination that this court has no jurisdiction in this case does not leave parties without a remedy for arbitrary or unlawful local agency action where there is no statute specifically authorizing judicial review. See, e.g., Utah R.Civ.P. 65B(b)(2); Davis County v. Clearfield City, 756 P.2d 704, 707 (Utah App. 1988) (where there is no specific, statutorily prescribed method for judicial review of city council action, review is available by "traditional means" of extraordinary writ). See also Whiting v. Clayton, 617 P.2d 362 (Utah 1980); Peatross v. Board of Comm'rs of Salt Lake County, 555 P.2d 281 (Utah 1976).